MORRISON, Presiding Judge.
The appellant was convicted in the Corporation Court of the City of Houston for the offense of speeding, appealed such conviction to the County Court at Law No. 2 of Harris County, where he was again convicted and assessed a fine of $25, from which judgment he gave notice of appeal to this Court.
Article 53, Vernon’s Ann.C.C.P., reads, as follows:
“The Court of Criminal Appeals shall have appellate jurisdiction coextensive with the limits of the State in all criminal cases. This article shall not be so construed as to embrace any case which has been appealed from any inferior court to the county court or county court at law, in which the fine imposed by the county court or county court at law shall not exceed one hundred dollars.”
The appeal is dismissed.